Citation Nr: 0001910	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a Substantive Appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1997 decision, in which 
the RO denied the appellant's claim.  The appellant filed an 
NOD in July 1997, and the RO issued an SOC in October 1997.  
The Board construes a statement from appellant, filed in 
December 1997, as a Substantive Appeal.  A Supplemental 
Statement of the Case (SSOC) was issued in May 1999.   


FINDINGS OF FACT

1. The veteran died in March 1997, at which time he was 
service connected for residuals of a concussion of the 
right eye, which had been determined to be a 
noncompensable disability, with an effective date from 
December 1955.  He was 72 years of age at the time of 
death.

2. The Certificate of the Death reflects that the immediate 
cause of the veteran's death was respiratory failure, as a 
consequence of severe emphysema and tobacco use in the 
past.  Other significant conditions which contributed to 
his death, but did not result in the underlying cause, 
were congestive heart failure and diabetes.  

3. No medical evidence has been submitted which would tend to 
demonstrate that the veteran's death was related to 
service, or that his service-connected disability either 
caused, hastened, or contributed substantially or 
materially to cause his death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record discloses that the veteran died in 
March 1997.  The official Certificate of Death indicates that 
the immediate cause of death was respiratory failure, as a 
consequence of severe emphysema and tobacco use in the past.  
Other significant conditions which contributed to the death 
of the veteran, but did not result in the underlying cause, 
were congestive heart failure and diabetes.  At the time of 
his death, the veteran had attained 72 years of age.  The 
Board also notes that, at the time of his death, the veteran 
was service connected for residuals of a concussion of the 
right eye, determined to be a noncompensable disability (that 
is, rated as zero-percent disabling), with an effective date 
from December 1955.  

A review of the veteran's service medical records does not 
reflect any findings or any diagnosis referable to a 
pulmonary or respiratory disorder, or emphysema, nor is there 
any indication that the veteran was dependent upon nicotine.  
A Report of Physical Examination (on WD AGO Form 38), dated 
in February 1946, noted the veteran's lungs to be normal, and 
a chest X-ray was reported as negative.  

In May 1997, the appellant submitted a VA Form 21-534 
(Application for Dependency and Indemnity Compensation) to 
the RO.  Along with her application she submitted copies of a 
Certificate of Marriage, an abbreviated death certificate, 
and an Enlisted Record and Report of Separation (WD AGO Form 
53-55).  

In June 1997, the appellant was notified by the RO that her 
original claim had been denied.  In August 1997, the RO 
notified the appellant that she needed to submit a complete 
death certificate and medical evidence in support of her 
claim.  

In December 1997, the appellant submitted to the RO a 
complete death certificate, which included the cause of the 
veteran's death, and a statement from Daniel Root, M.D., 
dated in December 1997.  Dr. Root noted that he had begun 
treating the veteran in July 1994, and that the veteran had 
suffered from severe emphysema and eventually died from the 
disease.  Dr. Root opined that the cause of the veteran's 
emphysema had been his tobacco use, and that it was his 
understanding that the veteran had been smoking for 50 years.  
In addition to the statement from Dr. Root, the appellant 
also submitted a statement from [redacted], dated in 
November 1997.  Ms. [redacted] stated that she had known the 
veteran continuously since 1931 to the time of his death, and 
had been married to him from 1946 to 1956.  She reported that 
the veteran had not used any tobacco products prior to his 
entering active service, and that, following his release from 
active duty, he had smoked at least one pack of cigarettes a 
day.  

In April 1998, the RO received medical records from Lewis 
County General Hospital, dated from July 1992 to March 1997.  
These records, which included copies of X-ray reports, 
pulmonary function tests, and examination notes and 
summaries, revealed that the veteran suffered from emphysema, 
chronic obstructive pulmonary disease (COPD), unstable 
angina, coronary artery disease, and post myocardial 
infarction.  Records also noted that the veteran had had a 
reported 50-year history of smoking.  A treatment record, 
dated in July 1992, noted that the veteran had begun smoking 
at age 12.  In an August 1993 treatment record, the veteran 
was noted to have worked in a mill which exposed him to 
multiple mixed dusts while working in a carting machine, 
laminating products, and also working as a crane operator.  

II.  Analysis

The first question which must be addressed in this appeal is 
whether a well-grounded claim of service connection for the 
cause of the veteran's death has been presented.  If not, the 
application for service-connected death benefits must fail, 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the U.S. Court of Veterans Appeals, 
prior to March 1, 1999) which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  See also Morton v. 
West, 12 Vet.App. 477, 480 (1999) (noting that the Federal 
Circuit, in Epps v. Gober, supra, "rejected the appellant's 
argument that the Secretary's duty to assist is not 
conditional upon the submission of a well-grounded claim").  
See also Schroeder v. West, 12 Vet.App. 184 (1999) (en banc 
order).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death filed by a 
veteran's survivor, like a claim for service connection for 
disability by a living veteran, must be well grounded.  Darby 
v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. Brown, 8 
Vet.App. 423, 426 (1995).  The Court has further held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

As will be explained below, the Board finds, upon initial 
review, that there is not sufficient evidence to establish a 
well-grounded claim in this case.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused 	or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible under the law.  Tirpak v. Derwinski, 
supra.  

In VAOPGCPREC 2-93 (Jan. 13, 1993), the VA General Counsel 
held, in particular, that (1) a determination of whether 
nicotine dependence could be considered a disease or injury 
for disability compensation was an adjudicative matter to be 
made based on accepted medical principles; and (2) service 
connection could be established for a disability or death if 
the evidence established that the underlying disease or 
injury was caused by tobacco use during service.  

Thereafter, in VAOPGCPREC 19-97 (May 13, 1997), the VA 
General Counsel noted that the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
determination of whether a veteran is dependent upon nicotine 
is a medical issue.  If it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, it must be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  A supervening cause of the 
disability or death would sever the causal connection to the 
onset of the nicotine dependence in service.  Post-service 
exposures to environmental or occupational toxins other than 
tobacco products may also be found, under the facts of 
particular cases, to constitute supervening causes of the 
disability or death so as to preclude findings of service 
connection. 

A review of the evidence of record reflects that the veteran 
had a reported smoking history of 50 years, and that this 
smoking resulted in his developing emphysema which, according 
to Dr. Root, resulted in his death.  The appellant has 
contended that the veteran became addicted to nicotine in 
service, and that this resulted in his developing a smoking 
habit.  With respect to the issue of direct service 
connection for the cause of the veteran's death, the 
appellant has not submitted a well-grounded claim because 
there is no medical evidence that suggests in any way that 
the veteran incurred emphysema in service, or that there 
exists an etiological relationship between his emphysema and 
in-service smoking.  See Caluza and Grottveit, both supra; 
38 C.F.R. § 3.303(d).  See also Davis v. West, __Vet.App.__, 
No. 97-1057, slip op. at 8 (Nov. 19, 1999), wherein the 
Court's opinion states:

Congress has provided several methods of assisting 
certain veterans in overcoming difficult 
evidentiary burdens in relation to exposure to 
harmful substances in service.  See, e.g., 
38 U.S.C. § 1112(c) (relating to radiation 
exposure); 38 U.S.C. § 1116 (relating to exposure 
to certain herbicides). . . .  [A]s to carcinogens 
ingested by cigarette smoking, no such provision 
exists; therefore, it is the claimant's burden to 
submit medical evidence of a plausible nexus 
between in-service smoking and a subsequent 
diagnosis of lung cancer.

The Board finds, in addition, that the appellant has not 
submitted a well-grounded claim for secondary service 
connection of the veteran's emphysema as a result of his 
smoking, including post-service smoking, due to nicotine 
addiction, because the veteran was never diagnosed with 
having incurred nicotine addiction in service.  See Caluza 
and Grottveit, both supra.  Although a medical professional 
might render such an opinion after the veteran's discharge 
from service, based upon past medical history, there is no 
such medical evidence in the record on appeal.  See also 
Davis v. West, supra, in which the Court held that, while the 
appellant argued that nicotine dependence could be 
demonstrated based on the veteran's long history of smoking, 
the question of nicotine dependence is a medical issue that 
needs to be answered by a medical opinion or diagnosis.  

Thus, we find, in view of the absence of a statutory 
presumption as to cigarette smoking, and in view of the fact 
that the veteran's many years of post-service smoking 
represents a possible intercurrent cause of his emphysema, 
the appellant's claim for service connection of the veteran's 
death due to emphysema caused by cigarette smoking is not 
well grounded.  

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his smoking in 
service.  As noted above, evidentiary assertions by a 
claimant are accepted as true for purposes of determining 
whether a claim is well grounded, but an exception to that 
rule is where the evidentiary assertion is beyond the 
competence of the person making it.  In this case, the 
appellant has related the veteran's emphysema, which caused 
his death, to his smoking habit both in service and after 
service.  She asserts that the veteran developed a nicotine 
addiction in service.  The appellant, however, has not been 
shown to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's smoking and a nicotine addiction in service, or 
to link his emphysema to service.  See, e.g., Voerth v. West, 
13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).  Here, the appellant's "claim is not well grounded 
because she has failed to submit medical evidence to provide 
a nexus between any in-service injury and the conditions 
which contributed to the veteran's death."   Bloom v. West, 
12 Vet.App. 185 (1999).

The Board finally notes that, in a VA Form 9, dated in July 
1998, the appellant's representative reported that the 
veteran was wounded in combat during the second World War, 
and that the provisions of 38 C.F.R. § 3.304 (d) should be 
applied with respect to the appellant's claim.  See also 
38 U.S.C. § 1154(b).  Under those provisions, the Secretary 
is required to accept as sufficient proof of service 
connection satisfactory lay or other evidence, with respect 
to an injury or disease claimed to have been incurred during 
combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).  

We note that the veteran was service connected for a combat-
related wound, that being a concussion of the right eye.  He 
developed emphysema many years after service, and there has 
been no claim that the disease was incurred during combat.  
Furthermore, we are aware of no authority for the proposition 
that nicotine dependence/addiction is considered an injury or 
disease for purposes of that regulation.  See Dorland's 
Illustrated Medical Dictionary 25 (28th ed. 1994) defining 
addiction as "the state of being given up to some habit, 
especially strong dependence on a drug."  Therefore, in this 
instance 38 U.S.C.A. § 1154(b) and/or 38 C.F.R. § 3.304(d) 
are not applicable to the appellant's claim based upon the 
cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

